Title: From James Madison to Edmund Pendleton, 4 April 1790
From: Madison, James
To: Pendleton, Edmund


Dear SirN. York April 4. 1790
You will see by the papers herewith covered that the proposed assumption of the State debts continues to employ the deliberations of the House of Reps. The question seems now to be near its decision, and unfortunately, tho’ so momentous a one, is likely to turn on a very small majority, possibly on a single vote. The measure is not only liable to many objections of a general cast, but in its present form is particularly unfriendly to the interests of Virginia. In this light it is viewed by all her representatives except Col: Bland.
The American Revolution with its foreign and future consequences is a subject of such magnitude that every circumstance connected with it, more especially every one leading to it, is already and will be more and more a matter of investigation. In this view I consider the proceedings in Virginia during the crisis of the Stamp-Act as worthy of particular remembrance, and a communication of them as a sort of debt due from her cotemporary citizens to their successors. As I know of no memory on which my curiosity could draw for more correct or more judicious information, you must forgive this resort to yours. Were I to consult nothing but my curiosity, my enquiries would not be very limited. But as I could not indulge that motive fully, without abusing the right I have assumed, my request goes no farther than that you will, as leisure & recollection may permit, briefly note on paper—by whom & how the subject commenced in the assembly, where the resolutions proposed by Mr. Henry really originated, what was the sum of the arguments for and against them, and who were the principal speakers on each side; with any little anecdotes throwing light on the transaction, on the characters concerned in it, or on the temper of the Colony at the time.
Begging pardon again for the tax I am laying on your benevolence, I remain Dear Sir Your most affecte & hble servt.
Js. Madison Jr.
